Citation Nr: 1336532	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 

REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from November 1944 to December 1945.  He died in January 2011.  The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida. 

A videoconference hearing in front of the undersigned Veterans Law Judge was held in October 2013. A transcript of the hearing has been associated with the Veteran's Virtual VA file. 

A review of the claim file reveals that, prior to his death, the Veteran had filed a request to reopen the claim for service connection for asthma which was denied in a May 2005 rating decision.  The Veteran filed a Notice of Disagreement (NOD) that same month.  No statement of the case was issued.  In July 2005, the Veteran filed a statement reiterating his desire to appeal the May 2005 denial.  The Veteran died in January 2011.  At the time of his death the May 2005 NOD remained pending without any action from the RO.  The appellant, the Veteran's surviving spouse, filed a claim for service connection for the cause of death in May 2011.  Under the provisions of 38 U.S.C.A. § 5121A , when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  Therefore, the Board finds that the issue of whether the appellant may be substituted for the Veteran in the pending request to reopen the claim for service connection for asthma, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has reviewed the Veteran's Virtual VA file and has considered all of the records contained therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introductory section above, the issue of whether the appellant may be substituted for the Veteran in the request to reopen the claim for service connection for asthma, is being referred to the RO for adjudication.  The Board finds that the issue of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the referred issue.  The Board must defer adjudication of this issue pending resolution of the inextricably intertwined referred issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should adjudicate the issue (inextricably intertwined with issues on appeal) of service connection for asthma (discussed and referred to the RO in the introduction section of this Board decision).  The RO should undertake all necessary development.  The appellant should be advised of the determination, and also advised that any adverse determination is not before the Board, and will only be before the Board if she timely files a notice of disagreement and a substantive appeal after a statement of the case is issued.

2.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the claims remaining on appeal.  The RO should issue an appropriate supplemental statement of the case and give the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


